  USDC IN/ND case 1:19-cv-00128-HAB-SLC document 16 filed 10/23/20 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

PAUL BIRCHMAN, et al.,                      )
                                            )
       Plaintiffs,                          )
                                            )
       v.                                   ) Cause No. 1:19-cv-00128-HAB-SLC
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
       Defendant.                           )

                                     OPINION AND ORDER

       Before the Court is a motion to compel filed on October 5, 2020, by Defendant, seeking to

compel Plaintiff Paul Birchman and Plaintiff Kathy Birchman to fully respond to its interrogatories

and requests for production served on June 17, 2020. (ECF 15). Plaintiffs have not filed a response

to the motion, and the time to do so has now passed. N.D. Ind. L.R. 7-1(d)(2)(A). For the following

reasons, Defendant’s motion to compel will be GRANTED.

                                    A. Procedural Background

       On March 28, 2019, Plaintiffs filed this suit against Defendant under the Federal Tort Claims

Act, alleging claims of negligence and professional malpractice in connection with the medical care

provided to Paul Birchman by the Department of Veterans Affairs at the Fort Wayne Indiana

Veterans Medical Center. (ECF 1). The Court conducted a scheduling conference on September 27,

2019, setting a discovery deadline of September 25, 2020, which was later extended to January 8,

2021. (ECF 9, 10, 12).

       On June 17, 2020, Defendant served interrogatories and requests for production of

documents on Plaintiffs. (ECF 15 ¶ 2). As of the date it filed the present motion, Defendant had not

received any answers or responses to this discovery from Plaintiff Kathy Birchman. (Id. ¶ 4).
  USDC IN/ND case 1:19-cv-00128-HAB-SLC document 16 filed 10/23/20 page 2 of 3


Defendant did receive answers to fourteen of the seventeen interrogatories from Plaintiff Paul

Birchman on September 17, 2020, but he did not sign the interrogatories; nor did Paul Birchman

respond to any of Defendant’s requests for production. (Id. ¶ 6). Defendant’s counsel attempted to

confer in good faith with Plaintiffs’ counsel, but Plaintiffs’ counsel did not communicate when

complete answers and responses would be provided to Defendant. (Id. ¶ 7; see ECF 15-1).

Consequently, on October 5, 2020, Defendant filed the instant motion to compel. (ECF 15). As

stated earlier, Plaintiffs have not responded to the motion, and their time to do so has now passed.

                                          B. Applicable Law

       “Under Federal Rule of Civil Procedure 37, a party is permitted to file a motion to compel

discovery where another party fails to respond to interrogatories or requests for production of

documents.” See Redmond v. Leatherwood, No. 06-C-1242, 2009 WL 212974, at *1 (E.D. Wis. Jan.

29, 2009). Together with the motion to compel, a party must file “a separate certification that the

party has conferred in good faith or attempted to confer with the other affected parties in an effort to

resolve the matter raised in the motion without court action.” N.D. Ind. L.R. 37-1(a); see Fed. R.

Civ. P. 37(a)(1). “A motion to compel discovery pursuant to Rule 37(a) is addressed to the sound

discretion of the trial court.” Redmond, 2009 WL 212974, at *1 (citation omitted).

                                            C. Discussion

       Defendant’s counsel has adequately attempted to confer in good faith with Plaintiffs’ counsel

in an effort to resolve this matter without Court action. See Fed. R. Civ. P. 37(a)(1); N.D. Ind. L.R.

37-1(a). For the most part, Plaintiffs’ counsel seems to have ignored Defendant’s discovery requests

and the instant motion to compel. Consequently, the Court will GRANT the motion to compel and

order Plaintiff Paul Birchman and Plaintiff Kathy Birchman to on or before November 6, 2020, fully



                                                   2
  USDC IN/ND case 1:19-cv-00128-HAB-SLC document 16 filed 10/23/20 page 3 of 3


answer Defendant’s interrogatories and fully respond to Defendant’s requests for production of

documents served on June 17, 2020, and properly sign such answers and responses. See, e.g.,

Redmond, 2009 WL 212974, at *1, 3 (granting plaintiff’s motion to compel where defendants

appeared to have “entirely ignored the plaintiff’s discovery requests”).

                                           D. Conclusion

       For the foregoing reasons, Defendant’s motion to compel (ECF 15) is GRANTED. Plaintiff

Paul Birchman and Plaintiff Kathy Birchman are ORDERED to on or before November 6, 2020,

fully answer Defendant’s interrogatories and fully respond to Defendant’s requests for production of

documents served on June 17, 2020, and properly sign such answers and responses.

       SO ORDERED.

       Enter for this 23rd day of October 2020.

                                                             /s/ Susan Collins
                                                             Susan Collins
                                                             United States Magistrate Judge




                                                  3
